Bowie, J.,
delivered the opinion of the Court.
The Marchioness of Wellesley, by her last will and testament duly executed to pass real estate, dated the 24-th of September, 1852, and admitted to probate in the Orphans' Court of Baltimore City, in 1854, among other clauses therein contained, devised and bequeathed, as follows:
“I give and devise all my farms and other land, situate in Frederick County, in the State of Maryland, to General George Stewart, his brother, Doctor Richard Stewart, and to my nephew, Charles Carroll McTavish, in trust, to rent from year to year, to sue for and receive the rents thereof, and to divide them annually, or oftener, if possible, in equal portions between my surviving sisters. After the death of all my sisters, I leave the whole of the said lands and farms to my nephew, Charles Carroll McTavish, and his lawful issue, except the portion I intend to give, which is close to the Catholic chapel, which is built near my land. I also give all my houses and lots, and ground rents in the City of Baltimore, except the house in Mount Yernon Place, to General George Stewart, his brother, Richard Stewart, and my nephew; 'Charles Carroll McTavish, in trust, to receive the rents thereof, and first pay to William Carroll (whose land in the Alleghanies my mother bought) two hundred dollars a year during his life, and after his death, to pay the same to his daughter Henrietta, during her life, all the rest of the rents, etc., I wish them *185to divide equally between my sisters during their lives, and when Mrs. McTavish dies, I wish her portion of all my income to be divided equally between her two sons; at the death of either of my other sisters, I wish the portion of the deceased to be divided among the surviving sisters ; and after the death of all my sisters, I leave all the said property in the City of Baltimore, equally between my two nephews, but subject to the annuity of two hundred dollars a year to the said William Carroll, du'ring his life, and after Ins death to his daughter Henrietta, during her life, the same sum, half of which annuity I charge each of my nephews, and their heirs, executors and assigns to pay.”
The testatrix left three sisters, the Duchess of Leeds, Lady Stafford and Mrs. Emily McTavish. Lady Stafford died in 1862; Mrs. McTavish, in 1867, leaving Charles Carroll McTavish surviving her. The Duchess of Leeds filed lier bill in the Circuit Court of Baltimore City, on the 14th of'August, 1869, “inter alia,” setting forth the will, alleging the death of her sisters, and claiming, that upon the death of Mrs. McTavish, she, (the oratrix,) as sole surviving sister of the testatrix, under the dispositions of the will, was entitled to the whole of the rents of the farms and property devised to the trustees aforesaid.
That Mrs. Marcella McTavish, the executrix of Charles Carroll McTavish, who since the death of her testator had assumed the administration of the trust, refuses to account for and pay over to her more than a moiety of said rents, insisting that, according to a true construction of the will, the heirs and representatives of Emily McTavish, deceased, are entitled to the other moiety.
The answers of Mrs. McTavish, widow and executrix of Charles C. McTavish, and the other respondents, (wdio are parties in interest,) set up their claim to a moiety of the rents, as alleged in the bill, and the only question arising on this appeal is, whether the devises are to be construed separately and independently, or conjointly, and as one *186entire devise and bequest, embracing several particular subjects.
Tbe appellant maintains tbe former is the correct rule of construction, and contends it was error in the Court below, to construe the two clauses of the will together : That «the subjects of the several clauses are separate and distinct properties^ with ultimate remainders in different persons, and there is no propriety in importing the language of the one into the other.*
It is contended that the legal operation of the phrase “between my surviving sisters” in the first clause, taken alone, ’is to vest in the complainant, as the sole survivor, a right to the whole of the rents ; and if the two clauses are construed together, the legal effect is, to vest the original portion of Mrs. McTavish only in her sons, and that portion is one-third.
Without referring to authorities for the rules of construction of wills and other instruments, which are familiar to the profession, and adopted by all Courts, we seek the intention of the testatrix, by surveying her surroundings ; her relation to the objects of her bounty; the character and nature of the subjects she is disposing of; the language she uses in making her dispositions ; and the collocation of the several devises. It was ingeniously argued by the appellant’s counsel that the several clauses of the will were distinct items, and the division into items, connected with the different location of the properties, and different remainders, indicated that the devises to the surviving sisters were to be considered independently.
We find in the several clauses, as far as the devises of the rents during the lives of the sisters is concerned, unity in the subject, unity in the object, and unity in the agents to collect and distribute.
The rents are to proceed, it is true, from different estates, but it is wholly immaterial as a question of construction, whence they accrued; the subject to be divided is rents, not *187lands, and the difference in the location of the lands does not affect the argument.
As far as this Court can judge from the text of the will, as printed in the record, there is no division of -the devises into items or paragraphs. The two clauses under consideration, are in immediate juxtaposition, separated only by a period. The second sentence or clause, commencing, “I also give,” indicates another subject of devise, but the objects, and agents, as to the rents for life (subject to the annuity), are the same.
The directions to her trustees are here repeated, more minutely and circumstantially, as to the mode of division of the rents among her sisters, viz: “all the rest of the rents, etc. I wish them to divide equally between my sisters, during their lives, and when Mrs. McTavish dies, I wish her portion of all my income to be divided equally between her two sons; at the death of either of my other sisters, 1 wish the portion of the deceased, to be divided among the surviving sisters, etc.”
There is, we think, a natural and obvious reason for the difference in the disposition upon Mrs. McTavish’s death, from that upon the demise of her other sisters; the one had children to represent her; the others none. The voice of nature, as well as reason, dictated the change.
The subject matter of the devise being rents, accruing from year to year, to be divided annually or oftener if possible, in equal portions, between the surviving sisters of the deceased; the several devisees primarily acquired only a right to such rents as accrued during their respective lives, the ratio of each to be ascertained by the number living at the time of distribution; and whilst all lived, each was entitled to an equal share. The terms prescribing the division of the rents in the first instance (or during the joint lives of the three), in both clauses are equivalent.
In the first clause the direction to the trustees is, “to divide them annually, or oftener if possible,- in equal portions between my surviving sisters.”
*188(Decided 14th May, 1874.)
In the second, the language is, “ all the rest of the rents, etc., I wish them to divide equally between my sisters during their lives.” The same idea, is conveyed in each, under a different form of expression i. e. whilst all lived they should share equally. But in the event of the death of the devisees, different rules of division were prescribed. “When Mrs. McTavish dies,” the testatrix willed that her portion of all the testatrix’s income, to be divided equally between her two sons; at the death of either of her other sisters, she wished the portion of the deceased, to be divided among the surviving sisters.
Mrs. McTavish thus had a right to share in the portion of either of her sisters, dying before her ; but Lady Stafford, and the Duchess of Leeds, had no right to succeed to Mrs. McTavish’s share; that whatever it might be, whether her original third, or a moiety acquired by the death of either of the other devisees, was to devolve upon her sons. This is not a case of the “ jus accrescendi” by survivorship, as in joint tenancy, but a right of succession by virtue of the terms used in the will, “ per formam doni.”
Concurring in the conclusions reached by the Court below, the decree of the Circuit Court of Baltimore city is affirmed, with costs to the appellees in this Court.

Decree affirmed, and cause remanded.